Citation Nr: 1236368	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  08-26 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.   



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran had recognized active service from February 1945 to February 1946 (Recognized Guerilla service) and from September 1946 to January 1949 (New Philippine Scout service).  He died in April 1978; the appellant is his surviving spouse.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Manila Regional Office (RO). In August 2009, this matter was remanded by the Board for additional development, and the Board denied the claim in an April 2011 decision following the completion of this development.  The appellant appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court).  In February 2012, the Court vacated the Board's April 2011 decision and remanded the matter on appeal for readjudication consistent with instructions outlined in a February 2012 Joint Motion for Remand (Joint Motion) by the parties. 

The matter of entitlement to service connection for the cause of the Veteran's death on de novo review is being remanded to the RO.  VA will notify the appellant if any action on her part is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed September 1997 rating decision denied service connection for the cause of the Veteran's death based essentially on findings that there was no evidence that cancer of the stomach and peptic ulcer that caused his death were manifested in, or within one year following his separation from, service, and were unrelated to his service.

2.  Evidence received since the September 1997 rating decision includes affidavits and lay statements regarding gastrointestinal symptoms the Veteran exhibited and medical treatment he received during service and shortly after separation; relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for the cause of the Veteran's death may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 5103A, 5106, 5107, 5126; 38 C.F.R. §§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the appellant's claim.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  Inasmuch as this decision reopens the claim of service connection for the cause of the Veteran's death, whether the appellant received Kent-compliant notice in the matter is moot; any Kent-related notice omission is harmless. 

Legal Criteria, Factual Background, and Analysis 

An unappealed September 1997 rating decision denied the appellant's claim of service connection for the cause of the Veteran's death essentially on the bases that he did not have any disabilities that were service connected during his lifetime, and that there was no evidence that the stomach cancer and peptic ulcer that caused his death were manifested in, or within one year following separation from, service, and were unrelated to his service.  

As the appellant did not appeal the September 1997 rating decision or submit additional pertinent evidence within one year following notice of the decision, it is final.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 U.S.C.A. § 7105.  

The evidence of record in September 1997 included the Veteran's death certificate which indicated the cause of his death was cancer of the stomach due to peptic ulcer.  There were no specific statements or evidence relating gastrointestinal disability to service in the record.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is received.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the Court concluded that a determination as to whether evidence is new is separate from a determination as to whether the evidence is material.  If the Board determines that the evidence is not new, then it is not necessary to continue the analysis to determine whether it is material.  Id. at 327.

To establish service connection for the cause of a Veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  A service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 C.F.R. §§  1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases (including ulcers and cancerous tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for ulcers and cancerous tumors).  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

The Board notes that it has reviewed all of the evidence of record, to include in the appellant's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  (The Virtual VA file does not contain any evidence or correspondence pertinent to the matter at hand.)  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Joint Motion found that in its April 2011 decision, the Board failed to provide adequate reasons or bases for its determination that new and material evidence had not been received to reopen the claim in light of the decision in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (holding that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" requirement).  The Joint Motion also found fault with the fact that to the extent it appeared the Board determined that the appellant was required to submit a medical nexus opinion in order to reopen her claim, such a determination ran afoul of Shade.  The Joint Motion explained as follows: 

Competent credible evidence of symptoms in service and continuity of symptomatology following service separation can relate to this unestablished fact [a nexus to service.]  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) (noting that evidence indicating a relationship to service can include "credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation"); see also Shade, 24 Vet. App. at 117 (noting the interrelationship of 38 C.F.R. § 3.156(a) and 38 C.F.R. § 3.159(c) and that the language of § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.") 

The appellant's attorney argued in a brief submitted in October 2012 that certain evidence received since the September 1997 rating decision in the form of affidavits and lay statements regarding gastrointestinal symptomatology and medical treatment in-service and shortly after separation represented new and material evidence with application of the holdings in Shade and McLendon as set forth above.  This evidence includes a June 2007 affidavit from M. C. (a fellow serviceman) indicating (in pertinent part) that during their guerilla service, he observed that the Veteran had gastrointestinal symptoms (stomach pain and loose bowel movements, and complaints of blood) and tended to the Veteran with native medicine concoctions.  M.C. stated that he saw the Veteran regain good health, and was aware that the Veteran subsequently re-enlisted (in the New Philippine Scouts).  

The appellant's attorney also argued that a June 2007 statement from the appellant indicating that the Veteran received treatment with herbal medicines in 1945 for stomach pains; that the stomach pain returned in 1950 with vomiting blood; that the Veteran told her that his stomach illness began in service; and that she remembered the Veteran telling her that he took medication during service for relief of symptoms of a stomach ulcer represented new and material evidence.   

Finally, an October 2009 affidavit from D. C. M., a neighbor of the appellant and the Veteran, relating that she was aware that soon after separation from service, the Veteran had gastrointestinal complaints of stomach pains and vomiting blood, and that he was initially treated with herbal medicines, and then was referred to a physician is also cited by the appellant's attorney as representing new and material evidence.  

As indicated, the credibility of the evidence received since the September 1997 rating decision must be presumed in determining whether the claim should be reopened.  Fortuck, Justus, supra.  Thus, as a basis for prior denial of this claim was the lack of any evidence relating the stomach cancer and ulcer that caused his death to service, the "new" lay statements outlined above describing the Veteran's gastrointestinal symptoms during and after service relate to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and raise a reasonable possibility of substantiating this claim.  Therefore, and bearing in mind the interpretation of the applicable legal criteria in the Joint Motion, the Board finds the additional evidence received is new and material.  See Shade, McLendon, supra.  Accordingly, the claim of service connection for the cause of the Veteran's death must be reopened. 


ORDER

The appeal to reopen the claim of service connection for the cause of the Veteran's death is granted.


REMAND

Inasmuch as the Board's decision above has reopened the claim of service connection for the cause of the Veteran's death, the analysis must proceed to de novo review of the claim.  

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A (West 2002); see Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  38 U.S.C.A. § 5103A(a)(1) requires VA to make "reasonable efforts" to provide assistance when adjudicating cause of death claims.  The VA is excused from this obligation only when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2) (West 2002).  In this case, the Board concludes that in order to fulfill the duty to assist with respect to the de novo adjudication of the claim, the RO should, as requested by the appellant's attorney in his October 2012 brief, obtain a medical nexus opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should forward the claims file and a copy of 38 C.F.R. § 3.312 to an appropriate physician for review and an advisory medical opinion that responds to the following:

Based on the factual evidence of record, and in accordance with the provisions/guidelines of 38 C.F.R. § 3.312(c), is it at least as likely as not (a 50 percent or better probability) that a stomach cancer and/or ulcer that caused the Veteran's death were manifested in service; manifested to a compensable degree within one year following the Veteran's discharge from active duty; or were otherwise etiologically related to his service?  

The consulting physician must explain the rationale for the opinion, with citation to factual data.  In rendering the opinion, the examiner should comment on the significance of the lay statements submitted by and on behalf of the appellant reporting in-service and post service gastrointestinal symptomatology (i.e., whether, assuming the lay statements are credible, the descriptions of symptoms therein are diagnostic of cancer/ulcer disease manifestations in service or in the first postservice year).  

2.  Following completion of the above, the RO should re-adjudicate, on a de novo basis, the claim of service connection for the cause of the Veteran's death (addressing all credibility issues raised by the newly-submitted evidence).  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the appellant and her attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


